Citation Nr: 1039473	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  07-00 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October to December 1975.

This appeal to the Board of Veterans' Appeals (Board) is from an 
August 2005 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.  

As support for his claim, the Veteran testified at a hearing at 
the RO in August 2010 before the undersigned Veterans Law Judge 
of the Board - also commonly referred to as a Travel Board 
hearing.  


FINDING OF FACT

There is no probative (competent and credible) evidence 
attributing the Veteran's hepatitis C infection to his military 
service - and in particular to contamination of his blood from 
an inoculation gun using jet injectors.


CONCLUSION OF LAW

The Veteran's hepatitis C was not incurred in or aggravated by 
his military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether this claim has been properly developed for appellate 
review.  The Board will then address this claim on its merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis of 
the evidence.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist a claimant in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court could conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.



The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial 
deficiencies in the timing or content of a VCAA notice can be 
cured by showing the essential fairness of the adjudication will 
not be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of what 
was necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether the 
post-adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).  

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in March 2005, 
March 2006 and July 2007.  The letters informed him of the 
evidence required to substantiate his claim and of his and VA's 
respective responsibilities in obtaining this supporting 
evidence.  Note also that the March 2006 and July 2007 letters 
complied with Dingess by as well discussing the downstream 
disability rating and effective date elements of the claim.  And 
of equal or even greater significance, after providing that 
additional Dingess notice in March 2006, the RO went back and 
readjudicated his claim in the June 2006 SOC and even more recent 
August 2008 SSOC - including considering any additional evidence 
received in response to that additional notice.  So his claim has 
been 


reconsidered since providing all necessary VCAA notice, in turn 
rectifying ("curing") the timing defect in the provision of 
that additional notice since it did not precede the initial 
adjudication of his claim.  See again Mayfield IV and Prickett, 
supra.  

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim that is obtainable.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO obtained his 
service treatment records (STRs), VA treatment records, private 
treatment records and lay statements in support of his claim.  He 
also, as already mentioned, recently had a hearing before the 
Board in August 2010.  In addition, the RO arranged for a VA 
compensation examination in May 2008, and obtained an addendum to 
the report of that evaluation in August 2008, to determine 
whether his hepatitis C is attributable to his military service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As well, the 
Veteran was apprised during his hearing that he needed to have 
medical nexus evidence supporting his claim, suggesting this 
alleged linkage between his hepatitis C and military service, 
especially in light of the VA examiner's opinion that is 
ultimately unfavorable to the claim.  He indicated in response 
that he was scheduled for a VA biopsy on account of his 
occasional fatigue, but he did not identify or suggest the 
existence of any supporting medical evidence that might refute 
the VA examiner's opinion of no such correlation.  Therefore, the 
Board is satisfied that VA has provided all assistance required 
by the VCAA and that appellate review may proceed without 
prejudicing the Veteran.  



II.  Entitlement to Service Connection for Hepatitis C

The Veteran contends he contracted hepatitis C as a result of his 
military service.  He says there are no other possible 
explanations for him contracting this disease than contamination 
of his blood from vaccinations from an inoculation gun 
using jet injectors that were administered upon his entrance into 
the military.  So he discounts any notion that there are any 
other reasons for this infection.

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury suffered or a 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its 
natural progression.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.  Service connection may be demonstrated either 
by showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in some cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus or link between 
the in-service injury or disease and the current disability.  
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
Hansen v. Principi, 16 Vet. App. 110 (2002).  The determination 
as to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 
(1999).

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or was seen in service with continuity of 
symptomatology demonstrated after service.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In order to 
establish a showing of chronic disease in service, or within a 
presumptive period per § 3.307, a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id.  Establishing 
continuity of symptomatology under 38 C.F.R. § 3.303(b) is an 
alternative method of satisfying the second and third Shedden 
requirements.  See also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
evidence may be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether 
medical evidence is needed to demonstrate that a Veteran 
presently has the same condition he or she had in service or 
during a presumption period, or whether lay evidence will 
suffice, depends on the nature of the Veteran's present condition 
(e.g., whether the Veteran's present condition is of a type that 
requires medical expertise to identify it as the same condition 
as that in service or during a presumption period, or whether it 
can be so identified by lay observation).  Savage, 10 Vet. 
App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303 
(2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise (i.e., 
about evenly balanced for and against the claim), with the 
Veteran prevailing in either event.  Conversely, the claim will 
be denied if the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, there is no disputing the Veteran meets the first and 
indeed perhaps most fundamental requirement for any service-
connection claim, which is have proof he has the condition he is 
alleging, hepatitis C.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  In the absence of proof of the claimed 
disability, there can be no valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).  
The evidence of record reflects the Veteran was notified via 
letter dated in June 2000 from the Northwest Florida Blood Center 
that he had tested positive for hepatitis C after recently 
attempting to donate blood.  He then contacted his 
private physician, Dr. J.T., who confirmed this diagnosis of 
hepatitis C later in June 2000.  The report of his more recent 
May 2008 VA compensation examination, and subsequent August 2008 
addendum, also reaffirm this diagnosis.  See Boyer, 210 F. 3d. at 
1353.  See also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 
F.3d 1328, 1332 (1997) (holding that VA compensation only may be 
awarded to an applicant who has disability existing on the date 
of application, not for past disability); McClain v. Nicholson, 
21 Vet. App. 319, 321 (2007) (further clarifying that this 
requirement of current disability is satisfied when the claimant 
has the disability at the time the claim for VA disability 
compensation is filed or during the pendency of the claim and 
that a claimant may be granted service connection even though the 
disability resolves prior to VA's adjudication of the claim).

Consequently, the determinative issue is whether the Veteran's 
hepatitis C is somehow attributable to his military service - 
and in particular to the inoculations he cites as the source of 
this infection.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  
Unfortunately, there is simply no competent and credible evidence 
of record establishing this required cause-and-effect 
correlation.

The risk factors for hepatitis C include intravenous (IV) drug 
use, blood transfusions before 1992, hemodialysis, intranasal 
cocaine, high-risk sexual activity, accidental exposure while a 
health care worker, and various kinds of percutaneous exposure 
such as tattoos, body piercing, acupuncture with non-sterile 
needles, shared toothbrushes or razor blades.  VBA letter 211B 
(98-110) (November 30, 1998).  In this regard, the RO sent the 
Veteran a development letter in March 2005 asking that he 
complete and submit the enclosed "Risk Factors for Hepatitis C 
Questionnaire."  He completed the form and returned it to the 
RO, denying involvement in every risk factor category except 
concerning tattoos.  He indicated his first tattoo was at the age 
of 15, which he did himself with a needle from his mother's 
sewing kit.  He added that he had additional tattoo work done 
around 1992 to cover up the tattoo he did himself.  In any event, 
however, he claims that tattoo was done with a brand new needle 
and in a sterile environment, so could not possibly have caused 
his hepatitis C infection.  He therefore believes he must have 
contracted this disease, instead, while receiving the 
vaccinations at entrance into the military.

The Board is mindful of the argument the Veteran has presented, 
including during his recent August 2010 hearing, as to why his 
hepatitis C is related to his military service, if for no other 
reason, by logical deduction.  But he in effect is trying to 
legitimize this alleged correlation by merely theorizing there is 
no other possible cause, without instead offering any supporting 
evidence positively establishing this required linkage.  And in 
so doing, he minimizes any potential risk of infection through 
other means, such as the tattooing he has received that has been 
identified and associated by the medical community at large as 
one of the possible other sources of his infection.

A medical board evaluation in service determined the Veteran was 
erroneously inducted based on his pre-existing eye disorders 
affecting his vision.  The report of his October 1975 military 
entrance examination lists a history of two eye surgeries and 
broken bones.  A subsequent Statement of Medical Condition, dated 
in November 1975, shows only his vision and eye disorders as 
problematic and the reason he could no longer serve.

But most significant, there simply is no medical evidence of 
record etiologically linking the hepatitis C infection to his 
military service.  While the record contains VA treatment records 
dating from August 2002 to February 2003, there is no indication 
in these records as to a potential in-service cause of his 
hepatitis C infection, either in his self-reported medical 
history or otherwise.  

The Veteran also had a VA compensation examination in May 2008.  
At that time, the examiner noted the Veteran's claims file was 
absent, having not been requested from the RO.  During the self-
reported history, the Veteran indicated he had received two 
surgeries on his eyes at the ages of 4 and 7, has 4 tattoos on 
his right and left arms - which he received in 1973, 1994 and 
2006, received air gun jet inoculations upon induction into 
service, and tested positive for tuberculosis (TB) in 1993.  He 
continued to deny any high-risk behavior commonly associated with 
hepatitis C.  However, after confirming the hepatitis C 
infection, the examiner stated he would submit an addendum after 
reviewing the claims file (C file), as there is no test that can 
determine when or how one acquires hepatitis C.

The examiner offered this addendum in August 2008 after having an 
opportunity to review the C file.  He only observed the in-
service notations concerning the Veteran's eye disorders, which 
resulted in his discharge.  The examiner could not find any 
notations stating the Veteran had received any immunizations at 
induction, much less "injector jet" inoculations of the type 
specifically alleged.  Accordingly, the examiner determined it 
was less likely than not the Veteran contracted hepatitis C as a 
result of his service or any incidents or treatments during 
his service.

The Veteran has not provided any countervailing evidence or 
medical opinion that may be considered at least equally 
probative.  The Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence 
in light of its own inherent characteristics and its relationship 
to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  He admits to not having learned of his 
hepatitis C infection until June 2000, so long after his military 
service had ended (indeed, some 25 years), and even then only 
incidentally while trying to donate blood.  So this goes against 
the notion that he had been experiencing any incipient symptoms 
(like the occasional fatigue he now does) during the many 
intervening years after his service had ended and he learned of 
his infection.  In other words, he has failed to establish 
continuity of symptomatology following service.  Moreover, even 
recognizing the accepted latency period that sometimes occurs 
between infection and eventual discovery of the disease, and the 
fact that he is competent - even as a layman - to report having 
experienced potentially relevant symptoms prior to the discovery 
of his infection, does not make his unsubstantiated lay opinion 
regarding the etiology of his hepatitis C and its purported 
relationship to his military service more probative than the 
VA compensation examiner's opinion to the contrary.  See Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F.3d 1373, 1377 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  See also 
38 C.F.R. § 3.159(a)(1) and (2) and Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability, both 
during service and since, even where not corroborated by 
contemporaneous medical evidence such as treatment records, but 
also indicating the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence).  Here, there simply is no 
medical evidence supporting his claim that his hepatitis C 
is related to his military service, as opposed to other possible 
unrelated factors, and this is ultimately a medical, not lay, 
determination since hepatitis C is not the type of condition that 
is readily capable of lay diagnosis and comment on etiology.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  See also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993)).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for hepatitis C.  So there is no reasonable doubt to resolve in 
his favor, and his claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  




ORDER

The claim for service connection for hepatitis C is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


